Citation Nr: 0029491	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for amputation of the right 
4th (ring) finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

The issue currently deemed to be on appeal to the Board of 
Veterans' Appeals (Board) has a long and complicated 
procedural history.  By rating action of January 1946, the RO 
denied service connection for residuals of injury to the 
right 4th (ring) finger on the grounds that the inservice 
injury involving amputation of the finger at the proximal 
interphalangeal joint had the effect of ameliorating a 
condition incurred before enlistment, and the pre-service 
injury was not otherwise aggravated by service.  The veteran 
was notified of this determination by letter of February 
1946, but he did not appeal it by filing a timely Notice of 
Disagreement (NOD) therewith.

In April 1965, he attempted to reopen his claim for service 
connection for the abovementioned disorder.  Noting that 
evidence received in support of this claim revealed a tender 
and painful surgical scar associated with the amputation of 
the right 4th finger, the RO by rating action of June 1965 
granted service connection and assigned a 10% rating for a 
scar on the palmar surface of the right hand, while the right 
ring finger amputation itself was considered non-service 
connected.

By rating action of August 1993, the RO held, in pertinent 
part, that there was no clear and unmistakable error (CUE) in 
the January 1946 rating action which denied service 
connection for amputation of the right 4th (ring) finger.  On 
VA Form 646 dated in December 1993, the veteran's 
representative specifically disagreed with this 
determination.  Thereafter, the RO by rating action of 
January 1994 readdressed the matter of CUE in the January 
1946 rating action.  In February 1994, the veteran and his 
representative were issued a Supplemental Statement of the 
Case (SSOC) addressing, in pertinent part, the issue of 
whether the January 1946 rating action which denied service 
connection for amputation of the right 4th (ring) finger was 
clearly and unmistakably erroneous.  Thereafter, the 
veteran's representative at the RO appears to have again 
reviewed the claims folder in May 1994: he wrote "OK" and 
initialed the abovementioned VA Form 646 dated in December 
1993, and wrote the date "6 May 1994" on that document.  
Whereas the undersigned Veterans Law Judge (VLJ) would 
discourage this particular method of nonspecific 
communication by the veteran's representative, he is 
nevertheless of this opinion that it is possible to 
reasonably construe the representative's May 1994 notation as 
a timely Substantive Appeal of the August 1993 rating action 
which denied CUE in the January 1946 rating action, as well 
as the February 1994 so-called SSOC as to that issue.

In summary, and as distinguished from what was noted in a 
December 1998 Board Remand Order by another VLJ and an April 
1999 Board Remand Order by an Acting VLJ, the undersigned VLJ 
has thus determined that this appeal has originally arisen 
from a timely appeal of the August 1993 rating action.    

In June 1993, the veteran gave testimony at a hearing before 
a Hearing Officer at the RO with respect to issues including 
whether the January 1946 rating action which denied service 
connection for amputation of the right 4th (ring) finger was 
clearly and unmistakably erroneous.  A transcript of this 
proceeding is of record.  Inasmuch as this personal 
appearance occurred prior to the August 1993 rating action, 
this proceeding may not be considered to be a hearing on 
appeal with respect to the latter issue.   

By decision of 21 July 2000, the Board, in pertinent part, 
granted service connection for amputation of the right 4th 
(ring) finger on the grounds that the January 1946 rating 
action was clearly and unmistakably erroneous in denying 
service connection on the basis of aggravation of the pre-
existing right ring finger disorder by service.  By decision 
of November 2000, the Board vacated that portion of the 21 
July 2000 Board decision which granted service connection for 
amputation of the right         4th (ring) finger on the 
basis of CUE in the January 1946 rating action, in order to 
accord due process of law.  This Board decision constitutes 
de novo consideration of the appeal by the undersigned VLJ, 
as if the 21 July 2000 Board decision with respect to the 
matter of whether the January 1946 rating action which denied 
service connection for amputation of the right 4th (ring) 
finger was clearly and unmistakably erroneous had not been 
issued.  Whereas the pertinent issue on appeal from the 
August 1993 rating action has been argued and developed on 
the basis of the presence or absence of CUE in the January 
1946 rating action which denied service connection, the Board 
finds that the CUE question as to this issue has been 
rendered moot by the Board's decision, below, granting 
service connection for amputation of the right 4th (ring) 
finger under the provisions of 38 C.F.R. § 3.156(c) (1999).


FINDINGS OF FACT

1. Residuals of injury of the right ring finger were noted on 
pre-induction examination of October 1942 and, as such, 
pre-existed service.

2. In December 1945, the RO received the veteran's original 
claim for service connection for amputation of the right 
4th (ring) finger.

3. By rating action of January 1946, the RO denied service 
connection for amputation of the distal and middle joints 
of the right 4th (ring) finger; the veteran was notified of 
that determination, but he did not file an NOD therewith.

4. In June 1948, the RO received a supplemental report from 
the service department consisting of previously-
unconsidered October 1943 service medical records (SMRs) 
showing that a planned surgical procedure to ameliorate a 
right ring finger disorder which pre-existed service could 
not be performed, and that instead the finger was 
amputated at the proximal interphalangeal joint.

5. Following receipt of new and material evidence pertinent 
to the veteran's claim for service connection for 
amputation of the distal and middle joints of the right 
ring finger in June 1948, the RO failed to reconsider the 
January 1946 rating action denying service connection for 
that disorder.

6. The additional SMRs received in June 1948 show that the 
veteran's pre-service residuals of injury of the right 
ring finger increased in severity during service.

7. At the time of discharge from service and thereafter, the 
veteran's amputation of the right ring finger was shown to 
be at the proximal interphalangeal joint.


CONCLUSIONS OF LAW

1. The unappealed January 1946 rating action denying service 
connection for residuals of injury of the right 4th (ring) 
finger, then consisting of amputation at the proximal 
interphalangeal joint, was final as to the evidence then 
considered.  Veterans Regulation No. 2(a), pt. II, par. 
III; VA Regulation 1008 (effective    25 January 1936 to 
31 December 1957); 38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. § 3.306 (1999). 

2. New and material evidence consisting of previously-
unconsidered SMRs received from the service department in 
June 1948 shows that the veteran's pre-service residuals 
of injury of the right ring finger were aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.156(c), 3.306, 3.400(q)(2), and Part 4 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

A review of the SMRs of record at the time of the January 
1946 rating action includes an October 1942 pre-induction 
examination report which noted loss of flexion and extension 
and slight deformity of the veteran's right ring finger, 
which was not considered disqualifying for entrance into 
service.  A November 1943 patient transfer form noted that 
the veteran was convalescing from what was diagnosed as a 
repair of a tendon of the left (sic) hand.  Examination prior 
to discharge from service in December 1945 noted amputation 
of the 2 terminal phalanges of the right ring finger, due to 
contracture secondary to a pre-service injury.  The 
amputation was noted to have taken place in November 1942 
(sic) and to have been incurred in service.

Post service in December 1945, the VA received the veteran's 
original claim for service connection for amputation of the 
right ring finger.

By rating action of January 1946, the RO denied service 
connection for amputation of the distal and middle joints of 
the right 4th (ring) finger on the basis of records showing 
that the amputation occurred shortly after the veteran 
entered service to remedy a disability that existed prior to 
service, and that accordingly no disability had been incurred 
in or aggravated by service.  

By letter of 13 February 1946, the veteran was notified of 
the January 1946 rating action which denied service 
connection for amputation of the right 4th finger, as well as 
of his appellate rights.  He was further advised that his 
claim had been considered on the basis of service records 
received by the RO, and that in case additional service 
records were received, which would warrant further 
consideration of his claim, the necessary attention would be 
given, and he would be advised of the action taken.  The 
record does not reflect that an NOD therewith was received 
from the veteran within 1 year of the letter.

On 18 February 1946, the RO received a supplemental report 
from the service department consisting of an additional SMR, 
which indicated that the veteran had been hospitalized on 12 
October 1943 with complaints of right 4th finger pain.  The 
cause of admission was noted to be a severe contracture of 
the flexor tendon of the right 4th finger, which, according 
to the veteran's statement, was due to an accidentally-
incurred injury in civilian life in May 1943 (sic) when the 
finger was caught between the bumpers of 2 coal cars; this 
was noted to have existed prior to service.  The SMR 
indicated that the veteran underwent amputation of the finger 
on 15 October, and he was released to duty in improved 
condition in November 1943.      

Received in July 1946 was another supplemental report from 
the service department consisting of an additional SMR dated 
11 October 1943, which indicated that the veteran was to be 
transferred to a hospital for consideration of correction of 
a contracture of the flexor tendon of the right 4th finger 
with considerable deformity and slight function, which was 
due to a pre-service accident.  

Received in October 1947 was another supplemental report from 
the service department consisting of an SMR dated 12 October 
1943, which indicated that the veteran had been hospitalized 
with a contracture of the flexor tendon of the right   4th 
finger with considerable deformity and slight function, and 
that this disorder was considered to have existed prior to 
service.

Received in June 1948 was another supplemental report from 
the service department consisting of SMRs constituting 
original records of hospitalization of the veteran from 12 
October to November 1943.  The recorded history indicated 
that in May 1942 he was injured in a coal mine, sustaining 
infection and subsequent contracture of the flexor tendon of 
the right 4th finger, which at the time of the injury was 
caught between the bumpers of 2 coal cars.  At the time he 
was thought to have had a fracture and extensive laceration 
of the finger with possible severing of the tendon flexors.  
He was currently admitted for revision of this disability.  A 
15 October operation report indicates that it was planned to 
do a tendon lengthening operation on the right 4th finger, 
but upon exposure of the tendon and the proximal 
interphalangeal joint, this joint was found to be markedly 
deformed, preventing the planned surgical procedure, that is, 
extension of the 2 distal phalanges.  Instead, and as a 
consequence, the finger was amputated at the proximal 
interphalangeal joint, disarticulation being done with the 
extensor and flexor tendons sutured together over the stump.  
At the time of hospital discharge, the amputation stump was 
noted to be well-healed and somewhat tender on the tip.

VA examination of June 1993 showed a status post amputation 
of the right ring finger at the proximal interphalangeal 
joint with some hypesthesias.


II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including post-operative scars and absent or poorly-
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis.  Veterans Regulation No. 2(a), pt. 
II, par. III; VA Regulation 1008 (effective          25 
January 1936 to 31 December 1957).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
a decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c).  
See also 38 C.F.R. § 3.400(q)(2).

In this case, the veteran has contended that the January 1946 
rating action was clearly and unmistakably erroneous in 
denying service connection for amputation of the right 4th 
(ring) finger, inasmuch as the amputation of the finger he 
underwent in service constitutes aggravation, not 
amelioration, of his pre-existing finger disorder.  The Board 
finds that the evidence supports the grant of service 
connection for amputation of the right 4th finger based on 
the veteran's original December 1945 claim, but that this 
grant may be made without finding CUE in the January 1946 
rating action.  

The evidence of record at the time of the January 1946 rating 
action, consisting of several but not all of the veteran's 
SMRs, indicated that he underwent amputation of the 2 
terminal phalanges of the right 4th (ring) finger due to 
contracture secondary to a pre-service injury.  On that 
record, the RO determined that the inservice surgery 
resulting in amputation was ameliorative and undertaken to 
remedy a disability that existed prior to service, and 
accordingly denied service connection on the grounds that no 
disability had been incurred in or aggravated by service.  
The veteran did not appeal that determination, and 
consequently it became final.

However, the February 1946 notice of the January 1946 rating 
action denying service connection informed the veteran that, 
in case additional service records were received which would 
warrant further consideration of his claim, the RO would 
accord them the necessary attention and he would be advised 
of the action taken.  Subsequent to the January 1946 rating 
action, the service department furnished supplemental reports 
to the RO consisting of additional SMRs pertinent to that 
claim on several occasions between February 1946 and June 
1948.  On the latter occasion in 1948, significant detailed 
SMRs which had not been previously considered by the RO were 
received from the service department showing that in October 
1943 the planned surgery on the veteran's right ring finger 
with the intent to ameliorate the condition which existed 
before enlistment was never performed, as the marked 
deformity of the proximal interphalangeal joint prevented the 
planned surgical procedure to lengthen the tendon.  Instead, 
the right ring finger was amputated at the proximal 
interphalangeal joint.  The Board finds that receipt of these 
additional service records in June 1948 showing the 
performance of an alternative surgical procedure in service 
and resulting in amputation of the right ring finger at the 
proximal interphalangeal joint - evidence of an increase in 
severity of the pre-service right ring finger disorder 
coincident with service, inasmuch as it clearly represented a 
worsening of the pre-service condition by virtue of the 
amputation, and specifically was not surgery which had the 
effect of ameliorating a condition incurred before enlistment 
- should have prompted the RO to deem them new and material 
evidence and reconsider the veteran's original December 1945 
claim for service connection in accordance with the RO's 
February 1946 letter.  With application of the provisions of 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2), the Board thus finds 
that the RO's failure to act on the new and material evidence 
received in June 1948 and reconsider the January 1946 rating 
action which denied the veteran's original December 1945 
claim for service connection for amputation of the right 4th 
(ring) finger in light thereof has resulted in that claim 
remaining pending up to the present time.

Under the applicable provisions of the revised (1945 edition) 
VA Schedule for Rating Disabilities in effect in 1948, 
favorable or unfavorable ankylosis of the ring finger of 
either hand warrants a noncompensable rating.  Ankylosis is 
considered to be favorable when it does not prevent flexion 
of the tip of the finger to within          2 inches (5.1 
centimeters) of the median transverse fold of the palm.  It 
is unfavorable when it precludes such motion.  However, 
limitation of motion of less than 1 inch (2.5 centimeters) in 
either direction is not considered disabling.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5155.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  Ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extreme flexion, will be rated as 
amputation.  38 C.F.R. Part 4, Diagnostic Code 5227.  A 10% 
rating for amputation of the ring finger of either hand is 
warranted if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20% rating requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. Part 4, Diagnostic Code 5155. 

The Board notes that the veteran's pre-existing residuals of 
injury to the right ring finger were noted on pre-induction 
examination of October 1942, but the findings of loss of 
finger flexion and extension therein did not indicate 
extremely unfavorable ankylosis of the right ring finger when 
he entered service.  Accordingly, his pre-existing residuals 
of injury to the right ring finger were ratable as 0% 
disabling under Diagnostic Code 5227 at the time of entrance 
into service.  The veteran having undergone surgery in 
service resulting in amputation of the right ring finger - in 
itself clearly representing aggravation of the pre-service 
disorder, inasmuch as the surgery did not serve to ameliorate 
the pre-existing condition - and the amputation of the 2 
terminal phalanges of the right ring finger having been noted 
on separation examination of December 1945, the Board finds 
that he departed service with a right ring finger disability 
ratable as 10% disabling under Diagnostic Code 5155.  The 
veteran thus having entered service in 1942 with a pre-
existing right ring finger disorder indisputably ratable 
under the criteria in effect in 1948 as 0% disabling, and 
departed service in 1945 with a right ring finger amputation 
indisputably ratable under the criteria in effect in 1948 as                  
10% disabling, the Board finds that the evidence supports the 
veteran's original December 1945 claim for service connection 
for amputation of the right 4th (ring) finger on the basis of 
aggravation of the pre-existing right ring finger disorder by 
service, and the appeal is granted.



ORDER

Service connection for amputation of the right 4th (ring) 
finger is granted.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


